10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

@AO 72
(Rev, 8/82)

 

Case 2:19-cv-00559-JAM-KJN Document 26 Filed 09/21/20 Page 1of3

Dave Scher, Esq. (CA Bar # 184562)
James Hoyer, P.A.

1300 I Street NW, Suite 400E
Washington, DC 20005

(202) 975-4994

Veronica B. Nannis, Esq.
Joseph, Greenwald & Laake,
6404 Ivy Lane, Suite 400
Greenbelt, Maryland 20770
(301) 220-2200

P.A.

(Pro Hac Vice)

Attorneys for Plaintiff-Relator Jeffrey Mazik

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES,

JEFFREY MAZTK
818 Navaronne Way

Concord, California
94518

ex rel.

STATE OF CALIFORNIA,
STATE OF COLORADO,

STATE OF GEORGIA,

STATE OF HAWAII,

THE DISTRICT OF COLUMBIA,
STATE OF MARYLAND,
COMMONWEALTH OF VIRGINIA,
STATE OF WASHINGTON

Plaintiffs,
Vv.

KAISER PERMANENTE, INC.
1 Kaiser Plaza

19th Floor

Oakland, CA 94612

Serve: Registered Agent:

The Prentice-Hall Corporation
System, Inc.

251 Little Falls Drive

Wilmington, Delaware. 19808

 

 

1

2:19-CV-0559 JAM KJN

[PROPOSED] ORDER GRANTING
MOTION FOR EXTENSION OF
TIME FOR SERVICE OF PROCESS

Date: September 21, 2020
Judge: The Hon. John A.
Mendez

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

@AO 72
(Rev. 8/82)

 

Case 2:19-cv-00559-JAM-KJN Document 26 Filed 09/21/20 Page 2 of 3

and

KAISER FOUNDATION HEALTH PLAN, INC.
1 Kaiser Plaza
Oakland, California 94612

Serve: Registered Agent:

The Prentice-Hall Corporation
System, Inc.

251 Little Falls Drive
Wilmington, Delaware 19808

and

EASTERSEALS, INC.
141 W Jackson Blvd, Suite 1400A
Chicago, IL 60604

Serve: Registered Agent:

Julie Hubbard

141 W Jackson Blvd, Suite 1400A
Chicago, IL 60604

Defendants.

 

 

[PROPOSED] ORDER GRANTING MOTION FOR EXTENSION OF TIME FOR
SERVICE OF PROCESS

The Court, having considered Relator’s Motion for
Extension of Time for Service of Process, there being no
opposition thereto, it is this day of ‘
2020 by the United States District Court for the Eastern
District of California:

ORDERED that the Motion for Extension of Time for
Service of Process is GRANTED; and it is further

ORDERED, that Relator Jeffrey Mazik’s deadline to

serve his complaint on the named defendants is extended

 
Case 2:19-cv-00559-JAM-KJN Document 26 Filed 09/21/20 Page 3 of 3

ORDERED, that Relator Jeffrey Mazik’s deadline to
serve his complaint on the named defendants is extended
thirty (30) days from the date the Notice of Motion is
4 scheduled on October 27, 2020, up to and including November

5 26, 2020.

 

 

10 Date Hon. John A. Mendez

n United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

@A0 72
(Rev, 8/82) 3

 

 
